Case 2:20-cv-00019-SEH Document 83 Filed 09/23/20 Page 1of11

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

In re:

DANIEL KEVIN O’CONNELL and
VALERY ANN O’CONNELL,

Debtors.

 

GLASTONBURY LANDOWNERS
ASSOCIATION, INC.,

Creditor and Appellant,

Vv.

DANIEL O’CONNELL and VALERY
O’CONNELL,

Debtors and Appellees,

 

 

Bankruptcy Case No. 19-60844-BPH

No. CV-20-19-BU-SEH

OPINION and ORDER

This matter is before the Court on appeal by Glastonbury Landowners

Association, Inc. (“Glastonbury”) from the April 27, 2020, Order of Judge Hursh

of the Bankruptcy Court! which denied Glastonbury’s Objection to Claim of

 

'Doc. 1-4.
Case 2:20-cv-00019-SEH Document 83 Filed 09/23/20 Page 2 of 11

Exemption, granted Debtor’s Motion to Avoid Lien, and denied “relief requested
by Glastonbury or the Debtors at ECF Nos. 60, 61, 62, 63, and 64.” This Court
has jurisdiction under 28 U.S.C. § 158(a)(1).
LEGAL STANDARD

The standard for review of a bankruptcy appeal is the same as that of a
circuit court in review of district court decisions:? (1) “factual findings are
reviewed for clear error;’’ and (2) mixed questions of fact and law and
conclusions of law are reviewed de novo.”

BACKGROUND

Facts relevant to this appeal are detailed in the Bankruptcy Court order.®

Judgment was entered in Montana state district court in favor of
Glastonbury and against Debtors Daniel Kevin O’Connell and Valery Ann

O’Connell (“Debtors”)’ on May 8, 2017, which has resulted in a lien against the

 

2 Doc. 1-4 at 16; see Docs. 65, 66, 67, 68, and 69.
3 See Ford v Baroff (In re Baroff), 105 F.3d 439, 441 (9th Cir. 1997).

4 Zurich Am. Ins. Co. v Int’l Fibercom, Ine. (In re Int'l Fibercom, Inc.), 503 F.3d 933, 940
(9th Cir. 2007).

° Hernandez v Pizante (In re Pizante), 186 B.R. 484, 488 (B.A.P. 9th Cir. 1995) (citing Jn
re Wade, 115 B.R. 222, 225 (B.A.P. 9th Cir. 1990)).

® Doc. 1-4.

7 Doc. 61 at 2.
Case 2:20-cv-00019-SEH Document 83 Filed 09/23/20 Page 3 of 11

Debtors’ real property.® Glastonbury initiated a second suit in Montana state
district court in 2019 which resulted in: (1) an order granting summary judgment
to Glastonbury on the issues of lien foreclosure; and (2) a determination, based in
Montana law, that the homestead exemption claimed by Debtors did not apply to
Debtors’ real property.’ No final judgment finalizing the order granting summary
judgment to Glastonbury was issued at that time.'°

Debtors filed for Chapter 7 bankruptcy soon after the order granting
summary judgment was issued.'' The bankruptcy automatic stay terminated on
December 17, 2019, when the Bankruptcy Court discharged Debtors’ debt."

On December 28, 2019, Debtors moved in Bankruptcy Court to avoid
Glastonbury’s judicial lien.'* Separately, the state district court entered an order on

January 27, 2020, certifying the order granting summary judgment in favor of

 

8 See Doc. 56-1; O'Connell v Glastonbury Landowners Assoc., Inc., DV-2011-114, Mont.
Sixth Jud. Dist. Court, Park County.

* See Doc. 56-2 at 8; Glastonbury Landowners Assoc., Inc. v O’Connell, DV-2018-166,
Mont. Sixth Jud. Dist. Court, Park County.

'© See Doc. 56-3; Glastonbury Landowners Assoc., Inc. v O’Connell, DV-2018-166,
Mont. Sixth Jud. Dist. Court, Park County.

" See Doc. 6.
2 See Doc. 41.

3 See Doc. 43.
Case 2:20-cv-00019-SEH Document 83 Filed 09/23/20 Page 4 of 11

Glastonbury as final.’ On April 27, 2020, the Bankruptcy Court granted Debtors’
Motion to Avoid Lien and overruled Glastonbury’s Objection to Claim of
Exemption.’ Glastonbury appealed.’
DISCUSSION

The Bankruptcy Court’s April 27, 2020, order included three rulings: (1)
overruling the Objection to Claim of Exemption; (2) grant of the Motion to Avoid
Lien; and (3) denial of relief requested in various other motions.”

1. Denial of the Objection to Claim of Exemption

Glastonbury’s principal argument relies on the assertion that the Bankruptcy
Court’s order overruling the Objection to Claim of Exemption was preempted by
principles of res judicata or collateral estoppel, grounded in either the state district
court’s order granting summary judgment" or the state district court action on

January 27, 2020, certifying the summary judgment order as final.’

 

4 See Doc. 56-3.
'S See Doc. 71.

'§ See Doc. 1.

"7 See Doc. 71.

'8 Doc. 56-2.

' Doc, 56-3.
Case 2:20-cv-00019-SEH Document 83 Filed 09/23/20 Page 5 of 11

Res judicata applies if five elements are satisfied:

(1) the parties or their privies are the same; (2) the subject
matter of the present and past actions is the same; (3) the
issues are the same and relate to the same subject matter;
(4) the capacities of the persons are the same in reference to
the subject matter and to the issues between them; and (5) a
final judgment has been entered on the merits in the first
action.”°

Collateral estoppel applies if four elements are satisfied:

(1) the identical issue raised was previously decided in a
prior adjudication; (2) a final judgment on the merits was
issued in the prior adjudication; (3) the party against
whom [collateral estoppel] is now asserted was a party or
in privity with a party to the [final] adjudication; and

(4) the party against whom preclusion is now asserted
was afforded a full and fair opportunity to litigate the
issue.”!

“A final judgment is one which constitutes a final determination of the
rights of the parties; any judgment, order or decree leaving matters undetermined
is interlocutory in nature and not a final judgment for purposes of appeal.”” “[A]

final judgment on the merits” is a required element for res judicata or collateral

 

® Adams v. Two Rivers Apartments, LLLP, 444 P.3d 415, 419 (Mont. 2019) (citing Bugli
v. Ravalli Cty., 422 P.3d 131, 134 (Mont. 2018).

2! Adams, 444 P.3d at 419 (citing McDaniel v. State, 208 P.3d 817, 825-26 (Mont. 2009)).

 Inre B.P., 995 P.2d 982, 985 (Mont. 2000) (citing In re Litigation Relating to the Riot
of September 22, 1991, 939 P.2d 1013, 1015 (Mont. 1997); see also Mont. R. App. P. 4(1).
Case 2:20-cv-00019-SEH Document 83 Filed 09/23/20 Page 6 of 11

estoppel.” “A summary judgment order is interlocutory, but is appealable after a
final judgment is rendered.”

The state district court’s order filed July 29, 2019, granting summary
judgment in favor of Glastonbury was not a final judgment. It was not subject to
appeal. It was not certified. It did not include elements necessary to a finding of
either res judicata or collateral estoppel.

Bankruptcy proceedings include both “core” and “non-core” proceedings.”
Core proceedings are those in which the bankruptcy court has jurisdiction to enter
judgments.”* State courts, however, may not intrude on bankruptcy proceedings
that include core proceedings.”’ A homestead exemption is such a core
proceeding.” The state court was without jurisdiction to enter final judgment
concerning core proceedings on January 27, 2020, when core proceedings were

still ongoing in the Bankruptcy Court.

 

3 Adams, 444 P.3d at 419.

4 Cechovic v. Hardin & Assoc., Inc., 902 P.2d 520, 528 (Mont. 1995) (emphasis added)
(citing Riley v. Carl, 622 P.2d 228, 230 (Mont. 1981)).

25 See 28 U.S.C. § 157(b)(2)(B) (2018); Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct.
1932, 1940 (2015).

6 See Wellness Int'l Network, Ltd., 135 S. Ct. at 1940.

27 See Gruntz v. Cty. of Los Angeles (In re Gruntz), 202 F.3d 1074, 1079-80 (9th Cir.
2000).

28 See 28 U.S.C. § 157(b)(2)(B) (2018).
Case 2:20-cv-00019-SEH Document 83 Filed 09/23/20 Page 7 of 11

2.1 Grant of the Motion to Avoid Lien

Exemptions available to a debtor to claims of creditors are statutorily
defined.””? Homestead exemptions are to be liberally construed in favor of
debtors.*° Montana applies its own law to the determination of what exemptions
are available in bankruptcy.°!

Debtors claiming a homestead exemption must have: (1) executed a
homestead declaration on the subject property; and (2) filed it with the county
clerk and recorder.** Moreover, to be eligible for an exemption, the homestead
declaration must be supported by a declaration that the debtors are residing on the
property in question.*’ Debtors listed their homestead exemption in Schedule C.*4
The Bankruptcy Court determined the debtors were entitled to a homestead

exemption.*°

 

2° See Mont. Code Ann. §31-2-106 (2019).
3° Mont. Const. art. XIII, § 5.

3! See Mont. Code Ann. § 31-2-106 (2019).
32 See Mont. Code Ann. § 70-32-105 (2019).
33 See Mont. Code Ann. § 70-32-106 (2019).
#4 See Doc. 6 at 20.

35 See Doc. 1-4 at 16.
Case 2:20-cv-00019-SEH Document 83 Filed 09/23/20 Page 8 of 11

A debtor who is entitled to a homestead exemption may avoid liens on the
property covered by the exemption.** A debtor is entitled to “‘avoid a lien if...
(1) there was a fixing of a lien on an interest of the debtor in property; (2) such
lien impairs an exemption to which the debtor would have been entitled; and (3)
such lien is a judicial lien.’”?”

The Bankruptcy Court found: (1) the lien was a judicial lien; (2) the lien
impaired Debtors’ interest in the property; and (3) that the Debtors were entitled to
the exemption and to avoid the lien.** The Bankruptcy Court properly applied the
law to its findings of fact concerning the Debtors’ eligibility for the homestead
exemption and its conclusion that the Debtors were entitled to the homestead
exemption.

2.2 Consideration of Facts Outside of the Stipulated Facts in the Granting of
the Motion to Avoid Lien

A court may take judicial notice of a fact that is not subject to reasonable

dispute if “(1) it is generally known within the trial court’s territorial jurisdiction,

or; (2) can be accurately and readily determined from sources whose accuracy

 

3 See 11 U.S.C. § 522(f); see also Inre Chiu, 304 F.3d 905, 908 (9th Cir. 2002).

7 In re Chiu, 304 F.3d at 908 (quoting Estate of Catli v Catli ( In re Catli), 999 F.2d
1405, 1406 (9th Cir. 1993)).

8 See Doc. 1-4 at 15-16.
Case 2:20-cv-00019-SEH Document 83 Filed 09/23/20 Page 9 of 11

cannot reasonably be questioned.”*? Rule 201 does not permit a trial court to take
judicial notice of facts found by another court in a different proceeding.” It does,
however, allow judicial notice to be taken of the existence of another court’s
opinion.”!

In response to Glastonbury’s objection, Debtors filed a brief which attached
as exhibits two state district court orders and a state district court judgment” that
were not a part of the Stipulated Statement of Facts.** The Bankruptcy Court
afforded Glastonbury the opportunity to argue any issue cited, or to present
evidence on any contested factual issue.“ It chose not to do so. Debtors alleged
that the additional exhibits they offered were necessary to proper consideration of

Glastonbury’s res judicata and collateral estoppel claims.“°

 

°° See Fed. R. Evid. 201.

“ M/V Am. Queen v. San Diego Marine Constr. Corp., 708 F.2d 1483, 1491 (9th Cir.
1983) (citing 29 Am. Jur. 2d Evidence § 58 (1967)).

| Cal. Ex rel. RoNo, LLC v. Altus Fin. S.A., 344 F.3d 920 n. 8 (9th Cir. 2003) (citing Lee
v. City of Los Angeles, 250 F.3d 668, 690 (9th Cir. 2001)).

2 See Docs 56-1, 56-2, 56-3.
“3 See Doc. 61.

“4 See Doc. 1-4 at 2.

“5 See Doc. 82 at 7.

46 See Doc. 71 at 2.
Case 2:20-cv-00019-SEH Document 83 Filed 09/23/20 Page 10 of 11

The judgment and orders from the state court were considered by the
Bankruptcy Court, not for the factual findings of the state court, but rather to
determine the relevance of res judicata or collateral estoppel. No party contested
authenticity of the filings and they could be accurately and readily determined
from sources whose accuracy couldn’t reasonably be questioned. The Bankruptcy
Court properly considered them under Rule 201 as necessary to resolution of
Glastonbury’s Objection.

3. Denial of Relief Requested in Various other Motions

The Bankruptcy Court disposed of a series of motions,” filed by both
parties, in its April 27, 2020, Order.** Relief as to all was appropriately denied as
moot.

CONCLUSION

From a de novo review of the record, the Court concludes the Bankruptcy
Court was correct in its determination that the state district court orders were not
binding on the Bankruptcy Court for purposes of res judicata and collateral
estoppel.

Determination of the applicability of the homestead exemption as a core

 

47 See Docs. 65, 66, 67, 68, and 69.
48 See Doc. 71 at 16.

10
Case 2:20-cv-00019-SEH Document 83 Filed 09/23/20 Page 11 of 11

proceeding by the Bankruptcy Court was appropriate. The Bankruptcy Court’s
factual findings were not clearly erroneous and properly applied the law to
determine whether the exemption applied. The Bankruptcy Court was entitled to
consider filings outside of stipulated facts under Federal Rule of Evidence 201.
ORDER

1. The Bankruptcy Court’s overruling of the Objection to the Exemption
is AFFIRMED.

2. The Bankruptcy Court’s order granting the Motion to Avoid Lien is
AFFIRMED.

3. The Bankruptcy Court’s denial of the relief requested in ECF Nos. 60,
61, 62, 63, and 64” is AFFIRMED.

ad
DATED this A3 “day of September, 2020.

SAM E. HADDON
United States District Judge

 

See Docs. 65, 66, 67, 68, and 69.
11
